            Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NOVARTIS PHARMA AG,

                              Plaintiff,               Case No.: 19-CV-2993
               v.
                                                       COMPLAINT FOR
AMGEN, INC.,                                           DECLARATORY RELIEF

                              Defendant.



       Novartis Pharma AG ("Novartis Pharma"), by and through its undersigned attorneys,

brings this action against Amgen, Inc. ("Amgen"), to obtain a judgment (i) declaring that

Novartis Pharma has not breached its Exclusive License and Collaboration Agreement with

Amgen, dated August 28, 2015, as amended (the "2015 Agreement"); (ii) declaring that Novartis

Pharma has not breached its Collaboration Agreement with Amgen, dated April 21, 2017 (the

"2017 Agreement" and, collectively with the 2015 Agreement, the "Agreements"); (iii) declaring

that any breach of either Agreement was not "material"; (iv) declaring that any breach of either

Agreement has been cured; and (v) declaring that Amgen's purported termination of the

Agreements is invalid and of no force and effect.

               1.     Since 2015, Novartis Pharma and Amgen have collaborated in connection

with the development and commercialization of Aimovig (erenumab), a groundbreaking

migraine prevention therapy. Aimovig received regulatory approval in the United States in May

2018. In the short time since it has been launched in the U.S., the product has become a runaway

success and the number of patients being treated has vastly exceeded what Amgen and Novartis
            Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 2 of 18




Pharma projected. Aimovig has found the same success across the globe, gaining European

Union approval in July 2018, and product launches in 27 other countries.

               2.     Novartis Pharma brings this action to prevent Amgen from unjustifiably

terminating Novartis Pharma's collaboration rights under the Agreements in the wake of

Aimovig's early success. Amgen was originally happy to collaborate with Novartis Pharma

concerning the development and commercialization of Aimovig, especially since the

collaboration required Novartis Pharma to bring unique capabilities, including its well-

established neuroscience field force footprint and market experience, and to make substantial

upfront investments and significant milestone payments to Amgen.           Having reaped these

benefits, which measure in the hundreds of millions of dollars, Amgen now wants to keep the

Aimovig profits for itself and deprive Novartis Pharma of its contractual right to share in the

product's success and recoup its significant investments.

               3.     Relying on the pretext that the Agreements have been breached because a

separate and independent affiliate of Novartis Pharma is providing contract manufacturing

services to a company that might one day launch another migraine product, Amgen issued a

formal notice of termination (the "Notice of Termination") dated April 2, 2019, which purports

to seek termination of the Agreements. Amgen has no right to do so.

               4.     Amgen bases its termination of both Agreements on a "Distracting

Program" provision in the 2015 Agreement that restricts the parties from participating in certain

other drug programs that would "distract" their focus away from Aimovig. However, the 2017

Agreement, which covers the highly valuable U.S. market, does not even contain a "Distracting

Program" provision, making Amgen's purported termination of that Agreement completely

untenable. Amgen's purpose is all too apparent. On the heels of Aimovig's successful U.S.




                                                2
              Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 3 of 18




launch, Amgen wants to cut Novartis Pharma out of the future sales of Aimovig in the U.S.

Novartis Pharma made significant and substantial contributions to Aimovig 's U.S. launch and

the 2017 Agreement affords Amgen no basis to simply discard Novartis Pharma's future rights in

U.S. sales.

                5.      Amgen's purported termination of the 2015 Agreement is likewise

untenable. The immaterial contract manufacturing services being provided by an entity that is

part of a separate division from Novartis Pharma are not "distracting" Novartis Pharma from

developing and commercializing Aimovig in any way, as Novartis Pharma's enormous

investments into Aimovig and the successful launches of Aimovig to date attest. In any event,

the program about which Amgen has complained is being terminated.

                6.      By this action, Novartis Pharma seeks declarations invalidating Amgen's

attempt to terminate the Agreements. These declarations are necessary to prevent Amgen from

reaping the windfall of Novartis Pharma's financial and other contributions, without having to

share the fruits of the parties' collaboration.

                                     JURISDICTION AND VENUE
                7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because Novartis Pharma is a citizen of a foreign state and Amgen is a citizen of California, and

the amount in controversy—if Amgen were successful in terminating the 2015 and/or 2017

Agreements—vastly exceeds 75,000, exclusive of costs and interest.

                8.      This Court has personal jurisdiction over Amgen because Amgen, upon

information and belief, conducts business in the State of New York and within this district.

                9.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1391(d).




                                                  3
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 4 of 18




               10.     In addition, the Agreements provide that Amgen and Novartis Pharma

each consent to the exclusive jurisdiction of the state and federal courts of the State of New York

for any matter arising out of or relating to the Agreements.

               11.     An actual case or controversy has arisen between the parties. Amgen

issued a Notice of Termination dated April 2, 2019, asserting a right to terminate the

Agreements. Novartis Pharma disputes that there is any basis to terminate either the 2015

Agreement or the 2017 Agreement. The declaratory judgments sought in this case will settle the

legal relations between Novartis Pharma and Amgen and will resolve the uncertainty created by

Amgen's attempt to terminate the Agreements.

                                          THE PARTIES

               12.    Novartis Pharma is a Swiss corporation having its principal place of

business at Lichtstrasse 35, CH-4056 Basel, Switzerland.

               13.    Amgen is a Delaware corporation having its principal place of business at

One Amgen Center Drive, Thousand Oaks, California.

            THE NOVARTIS-AMGEN RELATIONSHIP AND THE SUCCESS OF AIMOVIG

               14,    Upon information and belief, prior to August 28, 2015, Amgen owned or

controlled all rights to Aimovig, a human monoclonal antibody against the calcitonin gene-

related peptide ("CGRP") receptor designed for the prevention of migraines.

               15.    Aimovig is in the vanguard of a whole new class of therapies: it is the first

FDA- and European Medicines Agency-approved CGRP-targeted therapy for the prevention of

migraines in adults. With Aimovig, patients responding to the medicine achieve a significant

decrease in both the frequency and severity of migraines, leading to more normal and productive

lives as a result. There has been a strong market demand for this effective treatment and, in the

short time since the U.S. launch, approximately 210,000 patients have already benefited from


                                                 4
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 5 of 18




Aimovig,     The product has since launched in 27 more countries and approximately 20,000

patients outside the U.S. have also benefited. The product will also be launched in 33 additional

countries by the end of 2020.

               16.     Amgen determined that it wanted the assistance of an experienced

collaboration partner for the development and commercialization of Aimovig around the world.

Novartis Pharma has over 70 years of experience in the field of neuroscience. Years before

Aimovig was approved anywhere for use by patients, Amgen and Novartis Pharma entered into

their first collaboration agreement for Aimovig, referred to here as the 2015 Agreement. In

exchange for the right to commercialize Aimovig worldwide (apart from the U.S., Canada and

Japan), the 2015 Agreement required Novartis Pharma to make substantial investments in

development, approval and commercialization of Aimovig. Under the 2015 Agreement, Amgen

is also entitled to share in the profits of these worldwide sales in the form of a royalty. To date,

Novartis Pharma has invested approximately $340 million (including significant milestone

payments to Amgen) and the full-time effort of many employees pursuant to the 2015

Agreement.

               17.     Novartis Pharma made these investments confident that it would

contribute to a successful approval and launch of Aimovig in many markets worldwide. The

income from the sale of Aimovig in those markets is Novartis Pharma's sole return on its

investment pursuant to the 2015 Agreement.

               18.     Aimovig has recently launched in 27 markets outside of the U.S. to date,

and launches in many more markets, including 19 planned for 2019, are currently underway.

The timing is significant. Amgen is seeking to terminate the 2015 Agreement at a time when it




                                                 5
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 6 of 18




has reaped the substantial benefit of the parties' collaboration, but before Novartis Pharma

receives anything in return.

               19.     Amgen and Novartis Pharma entered into a second collaboration, referred

to here as the 2017 Agreement. Pursuant to the 2017 Agreement, Amgen granted Novartis

Pharma co-commercialization rights for Aimovig in the U.S., a large and important market.

Faced with the expensive and daunting task of launching a new drug in the U.S., Amgen wanted

to draw upon the resources and experience of Novartis Pharma. In support of the U.S. launch,

Novartis Pharma invested approximately $530 million (again, including significant milestone

payments to Amgen) and the substantial time and effort of Novartis employees. Here again,

Novartis Pharma's sole return for these investments comes from a share in Amgen's profits from

sales of Aimovig in the U.S. Aimovig launched in the U.S. in May 2018, beating its main-

competitors to the market. The launch was successful and patient demand has far exceeded both

parties' expectations and has been described as the most successful biologic launch in the U.S. to

date.   Amgen and Novartis, working together, have achieved this success despite the quick

launch of two competitors in the U.S. market: Teva Pharmaceutical Industries Ltd.'s biologic,

Ajovy, and Eli Lilly and Company's biologic, Emgality, both of which obtained U.S. regulatory

approval in September 2018, approximately four months after Aimovig obtained approval.

               20.     While Novartis Pharma has contractually shared in Aimovig's initial

success during the short time that the product has been available, Amgen now seeks to terminate

Novartis Pharma's rights under the 2017 Agreement, before Novartis Pharma has come close to

earning a return on its investment.

               21.     In sum, due in no small part to Novartis Pharma's meaningful efforts and

investments—including Novartis Pharma's efforts to accelerate the launch in many markets,




                                                6
              Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 7 of 18




bringing value to new patients—Aimovig is already succeeding in the U.S. and in the 27 other

markets where it has been launched, and is poised to be a successful and remunerative therapy

for years into the future both in the U.S. and internationally. Aimovig appears likely to generate

a considerable return on the substantial investments required to bring it to market. Amgen no

longer wishes to honor its contractual obligations to share this upside with Novartis Pharma and

has purported to terminate the Agreements. If successful, Amgen would achieve a remarkable

windfall: it would retain the entirety of Novartis Pharma's investment without having to share

the profits with its partner.

                                AMGEN'S PRETEXT FOR TERMINATION

                 22.    During the summer of 2018, Novartis Pharma personnel learned that,

pursuant to a contract manufacturing agreement that became effective on May 4, 2015 (the

"Alder CMA"), Sandoz GmbH (Austria) ("Sandoz CMO") manufactures a compound called

ALD403 (eptinezumab) for Alder Biopharmaceuticals ("Alder") at a facility in Austria.

                 23.    Sandoz CMO is an indirect subsidiary of Sandoz Inc., which is indirectly

owned by the same indirect parent of Novartis Pharma.

                 24.    ALD403 is being developed for the treatment of migraines and has not

been approved for sale to patients. If it eventually launches, ALD403 will be the fourth entrant

on the market.

                 25.    Upon information and belief, ALD403 differs significantly from, and will

not fully compete with, Aimovig. Specifically, ALD403 functions with a different mechanism of

action than Aimovig. It is administered by intravenous (IV) injection which must be performed

by a medical professional at a physician's office, unlike Aimovig, which patients may self-

administer at home.




                                                7
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 8 of 18




               26.     Shortly after learning of Sandoz CMO's involvement with Alder, Novartis

Pharma advised Amgen of the existence of the relationship in good faith and in the interest of

maintaining an open collaboration.

               27.     On November 29, 2018, pursuant to the terms of the Agreements, Amgen

sent Novartis Pharma a formal notice of material breach (the "Notice of Material Breach").

Amgen claimed that the existence of the Alder CMA caused Novartis Pharma to be in material

breach of both the 2015 Agreement and the 2017 Agreement.

               28.     On January 24, 2019, pursuant to Sections 15.2.2 and 14.2.1 of the

respective Agreements, Novartis Pharma responded to Amgen's Notice of Material Breach.

Novartis Pharma disputed the existence of any breach, disputed the materiality of any breach,

and explained that any supposed breach had been cured.

               29.     Amgen nevertheless issued a Notice of Termination dated April 2, 2019.

               30.     Also on April 2, 2019, in response to the Notice of Termination, Novartis

Pharma issued a Notice of Disagreement in Good Faith in accordance with the Agreements.

               31.     Pursuant to Section 15.2.2 of the 2015 Agreement and Section 14.2.1 of

the 2017 Agreement, both Agreements remain in full force and effect pending a final judicial

resolution of the dispute between the parties.

                             RELEVANT CONTRACTUAL LANGUAGE

               32.     The 2015 Agreement, at Section 7.2, prohibits either Party, itself or

through its Affiliates, from engaging in a so-called "Distracting Program":

       Activities Outside the Collaboration. Except as set forth in Sections 7.3 (Post-
       Effective Date Affiliates) and 7.4 ([*] Divestiture), during the Term, neither Party
       shall, itself or through its Affiliates, directly or indirectly conduct or participate




                                                 8
               Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 9 of 18




         in, or advise, assist or enable a Third Party to conduct or participate in, any
         Distracting Program.'

                 33.      The 2017 Agreement does not include a Distracting Program clause

analogous to Section 7.2 of the 2015 Agreement.

                 34.      A Distracting Program is defined in Section 1.37 of the 2015 Agreement:

        "Distracting Program" means the clinical development, commercialization or
        manufacture of any Distracting Product.

                 35.      In its Notice of Material Breach, Amgen asserts that ALD403 falls within

the definition of Distracting Product.

                 36.      Sections 15.2.2 of the 2015 Agreement and Section 14.2.1 of the 2017

Agreement are identical. They state:

        Termination for Breach. If either Party believes that the other Party is in material
        breach of this Agreement, then such Party may deliver notice of such material
        breach (specifying the nature of the breach in reasonable detail) to the other Party.
        If the breaching Party (or its Affiliate) fails to cure such material breach within [*]
        days after the receipt of such notice (or [1 days with respect to any failure to pay
        amounts due hereunder), then the other Party shall be permitted to terminate this
        Agreement by written notice given within [*] days after the end of such cure
        period and effective upon delivery; provided, however, if the breaching Party
        notifies the other Party within such [*] day period that it disagrees in good faith
        with such asserted basis for termination, this Agreement shall not terminate unless
        and until the matter has been finally resolved in accordance with Section
        [15.3/16.3] (Governing Law; Jurisdiction); provided further that if such dispute
        relates to payment, the cure period will only apply with respect to payment of
        disputed amounts, and not with respect to undisputed amounts.

                 37.      "Material breach" is not defined in either the 2015 Agreement or the 2017

Agreement.




        1        For purposes of this pleading, Novartis Pharma has adopted the redactions (denoted by "[*]") to
the Agreements that Amgen applied when it filed the Agreements as exhibits to its Form 10-Q for the quarter ended
June 30, 2017 on July 26, 2017.


                                                       9
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 10 of 18




                     THERE HAS BEEN No BREACH OF THE 2015 AGREEMENT

               38.     In its Notice of Material Breach, Amgen asserted that the Alder CMA

materially breached the 2015 Agreement. In particular, Amgen asserted that Alder's product

was a "Distracting Product" as defined in Section 1.36 of the 2015 Agreement, and the

development, commercialization or manufacture of Alder's product is a "Distracting Program"

as defined in Section 1.37 of the 2015 Agreement. Amgen contends that, as such, Novartis

Pharma, by virtue of the Alder CMA, has violated Section 7.2 of the 2015 Agreement.

               39.     However, the immaterial contract manufacturing services being provided

by an entity that is part of a separate division from Novartis Pharma are not "distracting"

Novartis Pharma from developing and commercializing Aimovig. To the contrary, Novartis

Pharma has made enormous investments into Aimovig and contributed significantly to the

successful launches of Aimovig to date. It was not involved in the Alder CMA and could not

have been "distracted" by it.

               40.     Moreover, despite Amgen's claim to the contrary, the contractual

language makes clear that Novartis Pharma has not breached the 2015 Agreement. Section 7.2

of the 2015 Agreement states that neither party shall participate in a Distracting Program "itself

or through its Affiliates." Novartis Pharma plainly did not enter into the Alder CMA "itself'

here, nor did it do so "through" Sandoz CMO. Sandoz CMO acted alone, not at the direction or

instruction of Novartis Pharma. In addition, although Novartis Pharma and Sandoz CMO are

technically "Affiliates," they are "sister" companies, not direct or indirect subsidiaries of one

another. Novartis Pharma is therefore not capable of causing something to happen "through"

Sandoz CMO.

               41.     In addition, Sandoz CMO was expressly excluded from the definition of

"Affiliate" in the 2015 Agreement. Thus, when Novartis Pharma and Amgen entered into the


                                               10
            Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 11 of 18




2015 Agreement a few months after Sandoz CMO entered into the Alder CMA, the Alder CMA

was, by definition, not a Distracting Program under the 2015 Agreement. On April 21, 2017,

Novartis Pharma and Amgen entered into Amendment No. 2 to the 2015 Agreement, pursuant to

which Sandoz CMO was included as an Affiliate for purposes of the 2015 Agreement. That

event did not retroactively transform Sandoz CMG's entry into the Alder CMA two years earlier

into an action by Novartis Pharma "through" an Affiliate.

                    THERE HAS BEEN No BREACH OF THE 2017 AGREEMENT

              42.     In its Notice of Material Breach, Amgen maintained that the Alder CMA

is a material breach of the 2017 Agreement. Amgen does not point to any specific provision of

the 2017 Agreement that it claims has been breached. Instead, Amgen's Notice of Material

Breach states, without any support, that Section 7.2 of the 2015 Agreement somehow applies to

the 2017 Agreement. Amgen's claim is at odds with the plain language of the Agreements.

              43.     The 2017 Agreement does not incorporate the "Distracting Program"

restriction set forth in Section 7.2 of the 2015 Agreement.     As made clear by the 2015

Agreement, the Parties knew how to include such a provision when they wanted to, but they did

not do so in the 2017 Agreement.

              44.     There is no applicable cross-termination provision in either the 2015

Agreement or the 2017 Agreement. Even assuming that Amgen had a basis to terminate the

2015 Agreement—which it does not—such a termination does not affect the 2017 Agreement

and does not provide Amgen with a basis to terminate the 2017 Agreement.

                               ANY BREACH WAS NOT MATERIAL

              45.     Pursuant to Section 15.2.2 of the 2015 Agreement and 14.2.1 of the 2017

Agreement, any right to terminate the Agreements requires a "material breach," a term not

defined in either Agreement.


                                              11
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 12 of 18




               46.     Even assuming that the Alder CMA was a breach of either Agreement, it

was not a material breach and does not give rise to a termination right.

               47.     Amgen has not been and will not be deprived of the benefit it reasonably

expects under the Agreements. To the contrary, the central objectives of the Agreements have

been and continue to be achieved, contributing to the overwhelming success of Aimovig thus far

in the market. The existence of the Alder CMA does not change that fact.

               48.    The scope of the Alder CMA is insignificant in comparison to the size and

scope of the Novartis Pharma-Amgen collaboration, Under the Alder CMA, Sandoz CMO is a

contract manufacturer, not a co-developer and not a co-commercialization partner.

               49.      Alder's product has not been approved and it is not currently on the

market. Under the best of circumstances, it would be the fourth product to enter the market long

after Aimovig has been well established.

               50.    Sandoz CMO's services have not provided Alder with any unique

advantage; other companies could have provided the same manufacturing services to Alder.

               51.    Upon information and belief, the manufacturing services provided under

the Alder CMA are based on Alder's technology, which is a markedly different technology than

what is used for Aimovig.

               52.    Alder has not benefitted from any Amgen confidential information. In

fact, pursuant to the 2015 and 2017 Agreements, Novartis Pharma has little, if any, information

about Amgen's manufacturing process.        To the extent that Novartis Pharma has any such

information, firewalls are in place that prevent any information from the Novartis Pharma-

Amgen collaboration from reaching personnel involved in the Alder CMA.




                                                12
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 13 of 18




                53.     The forfeiture by, and prejudice to, Novartis Pharma if Amgen were

permitted to terminate the Agreements would be enormous, particularly given Novartis Pharma's

substantial investment in the Aimovig program and the fact that virtually none of that investment

has been recouped at this stage of the parties' collaboration.

                            ANY SUPPOSED BREACH HAS BEEN CURED

                54.     Pursuant to Section 15.2.2 of the 2015 Agreement and Section 14.2.1 of

the 2017 Agreement—the "Termination for Breach" provisions—the "breaching Party (or its

Affiliate)" has an opportunity to cure any material breach within a certain number of days of

receiving the notice of material breach. Only if the breaching party fails to cure the breach is the

other party permitted to terminate the relevant agreement.

               55.     Here, effective January 1, 2019—well within the amount of time allotted

in the Agreements from the date Novartis Pharma received Amgen's Notice of Material

Breach—Sandoz CMO and Alder entered into an agreement by which the Alder CMA will be

terminated (the "Termination Agreement").

               56.     The termination of a biologic contract manufacturing agreement

necessitates a complex technology transfer that spans an extended period. As a result, under the

Termination Agreement, Sandoz CMO is required to continue to provide production capacity to

Alder in the Sandoz CMO facility for three to five years, but with significant financial incentives

available to Alder if it ends the relationship sooner.

               57.     Because Sandoz CMO has entered into an agreement to terminate the

Alder CMA, any alleged breach of the 2015 and 2017 Agreements has been effectively cured.




                                                 13
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 14 of 18




                                       CLAIMS FOR RELIEF

                                             COUNT I

                 (Declaratory Judgment of No Breach of the 2015 Agreement)

               58.     Novartis Pharma repeats the prior allegations of this complaint as if the

same were made part of and fully set forth herein.

               59.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 and

2202, this Court is authorized to issue a declaratory judgment.

               60.    The proper interpretation and application of the provisions of the 2015

Agreement to the case at hand, including whether there has been a breach of the 2015

Agreement, is a justiciable, present, and actual controversy between Novartis Pharma and

Amgen.

               61.    The Alder CMA does not constitute a breach the 2015 Agreement.

               62.    The Alder CMA does not permit Amgen to terminate the 2015 Agreement.

               63.    Novartis Pharma seeks a declaration that it has not breached the 2015

Agreement and there is no basis to terminate the 2015 Agreement.

                                            COUNT II

                 (Declaratory Judgment of No Breach of the 2017 Agreement)

               64.    Novartis Pharma repeats the prior allegations of this complaint as if the

same were made part of and fully set forth herein.

               65.    Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 and

2202, this Court is authorized to issue a declaratory judgment.

               66.    The proper interpretation and application of the provisions of the 2017

Agreement to the case at hand, including whether there has been a breach of the 2017




                                                14
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 15 of 18




Agreement, is a justiciable, present, and actual controversy between Novartis Pharma and

Amgen.

               67.     The Alder CMA does not constitute a breach of the 2017 Agreement.

               68.     The Alder CMA does not permit Amgen to terminate the 2017 Agreement.

               69.     Novartis Pharma seeks a declaration that it has not breached the 2017

Agreement and that there is no basis to terminate the 2017 Agreement.

                                            COUNT III

      (Declaratory Judgment that Any Breach of Either Agreement Was Not "Material")

               70.    Novartis Pharma repeats the prior allegations of this complaint as if the

same were made part of and fully set forth herein.

               71.    Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 and

2202, this Court is authorized to issue a declaratory judgment.

               72.    The proper interpretation and application of the provisions of the 2015

Agreement and 2017 Agreements to the case at hand, including whether there has been a

material breach of the Agreements, is a justiciable, present, and actual controversy between

Novartis Pharma and Amgen.

               73.    The Alder CMA does not constitute a "material breach" of the 2015

Agreement.

               74.    The Alder CMA does not constitute a "material breach" of the 2017

Agreement.

               75.    The Alder CMA does not permit Amgen to terminate either Agreement.

               76.    Novartis Pharma seeks a declaration that even if the Alder CMA

constituted a breach of either of the Agreements, it did not constitute a "material breach" and

there is no basis to terminate either the 2015 Agreement or the 2017 Agreement.


                                                15
              Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 16 of 18




                                            COUNT IV

         (Declaratory Judgment that Any Breach of Either Agreement Has Been Cured)

               77.    Novartis Pharma repeats the prior allegations of this complaint as if the

same were made part of and fully set forth herein.

               78.    Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 and

2202, this Court is authorized to issue a declaratory judgment.

               79.    The proper interpretation and application of the provisions of the 2015 and

2017 Agreements to the case at hand, including whether any breach has been cured, is a

justiciable, present, and actual controversy between Novartis Pharma and Amgen.

               80.    Any alleged breach of the 2015 and 2017 Agreements by virtue of the

Alder CMA has been cured.

               81,    The Alder CMA does not permit Amgen to terminate either Agreement.

               82.    Novartis Pharma seeks a declaration that any supposed breach has been

cured by virtue of the Termination Agreement entered into between Sandoz CMO and Alder and

there is no basis to terminate either the 2015 Agreement or the 2017 Agreement.

                                      PRAYER FOR RELIEF

               WHEREFORE, Novartis Pharma respectfully requests that this Court enter an

Order:

               a.     Declaring that Novartis Pharma has not breached the 2015 Agreement by

virtue of Sandoz CMG's manufacturing services provided to Alder;

               b.     Declaring that Novartis Pharma has not breached the 2017 Agreement by

virtue of Sandoz CMO's manufacturing services provided to Alder;

               c.     Declaring that any supposed breach of either Agreement was not

"material";


                                                16
             Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 17 of 18




               d,      Declaring that any supposed breach of either Agreement has been cured

by virtue of the Termination Agreement entered into between Sandoz CMO and Alder;

               e.      Declaring that Amgen's purported termination of the Agreements is of no

force and effect;

               f.      Awarding Novartis Pharma its costs associated with this action; and

               g.      Entering such other further relief to which Novartis Pharma may be

entitled as a matter of law or equity, or which the Court determines to be just and proper.




                                                17
        Case 1:19-cv-02993 Document 1 Filed 04/04/19 Page 18 of 18




Dated: New York, New York       ARNOLD & PORTER KAYE SCHOLER LLP
       April 4 , 2019

                                By;
                                       Jeff A. Fuisz
                                       je y.fuisz@arnoldporter.com
                                       Amanda C. Croushore
                                       amanda.croushore@arnoldporter.com
                                       250 West 55th Street
                                       New York, New York 10019-9710
                                       (212) 836-8000


                                WHITE & CASE LLP



                                       David Hille
                                       dhille@whitecase.com
                                       Isaac Glassman
                                       isaac.glassman@whitecase.com
                                       1221 Avenue of the Americas
                                       New York, New York 10020-1095
                                       (212) 819-8200

                                       Attorneysfor Plaintiff Novartis Pharma AG




                                  18
